 



Exhibit 10.33.5.1
INVESTOR RIGHTS AGREEMENT
     THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) dated as of April 11,
2007, by and between Ashford Hospitality Trust, Inc., a Maryland corporation
(the “Company”), and Wachovia Investment Holdings, LLC, a Delaware limited
liability company (the “Investor”).
     WHEREAS, this Agreement is made pursuant to the Stock Purchase Agreement,
dated as of even date herewith, by and between the Company and the Investor (the
“Purchase Agreement”), which provides for the sale by the Company to the
Investor of 8,000,000 shares (the “Shares”) of the Company’s Series C Cumulative
Redeemable Preferred Stock, par value $0.01 per share (the “Series C Preferred
Stock”);
     WHEREAS, in order to induce the Investor to enter into the Purchase
Agreement and in satisfaction of a condition to the Investor’s obligations
thereunder, the Company has agreed to provide to the Investor and its
transferees and assigns the rights set forth in this Agreement; and
     WHEREAS, the execution and delivery of this Agreement is a condition to the
closing under the Purchase Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto agree as follows:
Section 1. Definitions
     As used in this Agreement, the following capitalized defined terms shall
have the following meanings. Any capitalized term used but not defined herein
shall have the meaning ascribed thereto in the Purchase Agreement.
     “144A Demand” shall have the meaning set forth in Section 2 hereof.
     “144A Demand Deadline” shall have the meaning set forth in Section 2
hereof.
     “144A Offering” shall have the meaning set forth in Section 2 hereof.
     “Agreement” shall have the meaning set forth in the preamble to this
Agreement.
     “Articles Supplementary” shall mean the Articles Supplementary setting
forth the rights, privileges and preferences of the Shares.
     “Commission” shall mean the Securities and Exchange Commission or any
successor thereto.
     “Company” shall have the meaning set forth in the preamble to this
Agreement.
     “Company Registration Statement” shall mean either a Shelf Registration
Statement of the Company pursuant to the provisions of Sections 3 hereof or a
Registration Statement of the Company pursuant to Sections 4 hereof.

 



--------------------------------------------------------------------------------



 



     “Default Payments” shall have the meaning set forth in Section 7 hereof.
     “Demand Registration” shall have the meaning set forth in Section 4(a)
hereof.
     “Depositary” shall mean The Depository Trust Company, or any other
depositary appointed by the Company, including any agent thereof; provided,
however, that any such depositary must at all times have an address in the
Borough of Manhattan, the City of New York.
     “EDGAR” shall have the meaning set forth in the last paragraph of this
Section 1.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time, and the rules and regulations of the Commission promulgated
thereunder.
     “Expenses” shall mean any and all expenses incident to performance of or
compliance by the Company with this Agreement, including without limitation:
(i) all Commission or NASD registration and filing fees, (ii) all fees and
expenses incurred in connection with compliance with state or other securities
or blue sky laws and compliance with the rules of the NASD (including reasonable
fees and disbursements of counsel for any underwriters or Holders in connection
with qualification of any of the Shares under state or other securities or blue
sky laws and any filing with and review by the NASD), (iii) all expenses of the
Company in preparing, printing and distributing any Offering Memorandum, any
Company Registration Statement, any Prospectus, any amendments or supplements
thereto, any underwriting agreements, securities sales agreements, and
certificates representing the Shares and other documents relating to the
performance of and compliance with this Agreement, (iv) all fees and expenses
incurred in connection with the listing of any of the Shares on any securities
exchange or exchanges or on any quotation system, (v) the fees and disbursements
of counsel for the Company and the fees and expenses of independent public
accountants for the Company or for any other Person, business or assets whose
financial statements are included in any Offering Memorandum, Company
Registration Statement or Prospectus, including the expenses of any special
audits or “comfort letters” required by or incident to such performance and
compliance, and (vi) the reasonable fees and disbursements, if any, of special
counsel representing the Holders of Registrable Shares; provided that, except as
otherwise provided herein, fees and disbursements of counsel to the underwriters
and the Holders and underwriting discounts and commissions and transfer taxes,
if any, relating to the sale or disposition of Registrable Shares by a Holder
shall be excluded from the definition of Expenses.
     “Holders” shall mean the Investor, for so long as it owns any Registrable
Shares, and each of its respective successors, assigns and direct and indirect
transferees who become holders of the Registrable Shares.
     “Investor” shall have the meaning set forth in the preamble of this
Agreement.
     “Majority Holders” shall mean the Holders of a majority of the aggregate
liquidation preference of the Registrable Shares outstanding.
     “Material Adverse Effect” shall mean an event, change, or occurrence,
which, individually or together with any other event, change or occurrence, has
or is reasonably likely to

-2-



--------------------------------------------------------------------------------



 



have a material adverse impact on the business, properties, financial condition
or results of operations of the Company or its Subsidiaries, taken as a whole.
     “NASD” shall mean the National Association of Securities Dealers, Inc.
     “Offering Commencement Date” shall have the meaning set forth in
Section 2(ii) hereof.
     “Offering Memorandum” shall mean the sort customary in Rule 144A offerings
(including all disclosures required by Rule 144A and Regulation S) for use by
the Investor in connection with the resale of the Shares to Subsequent
Purchasers.
     “Person” shall mean an individual, partnership, joint venture, limited
liability company, corporation, trust or unincorporated organization, or a
government or agency or political subdivision thereof.
     “PORTAL Market” shall mean the Private Offering, Resales and Trading
through Automated Linkages Market of the NASD.
     “Prospectus” shall mean the prospectus included in a Company Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Shares covered by a Company Registration Statement, and by all other
amendments and supplements to a prospectus, including post-effective amendments,
and in each case including all material incorporated or deemed to be
incorporated by reference therein.
     “Purchase Agreement” shall have the meaning set forth in the preamble to
this Agreement.
     “Registrable Shares” shall mean the Shares; provided, however, that any
Shares shall cease to be Registrable Shares when (i) a Company Registration
Statement with respect to such Shares shall have been declared effective under
the Securities Act and such Shares shall have been disposed of pursuant to such
Company Registration Statement, (ii) such Shares shall have been sold pursuant
to Rule 144 (or any similar provision then in force, but not Rule 144A) under
the Securities Act or (iii) such Shares shall have ceased to be outstanding.
     “Registration Default” shall have the meaning set forth in Section 7
hereof.
     “Registration Statement” shall have the meaning set forth in Section 4(a)
hereof.
     “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time, and the rules and regulations of the Commission promulgated
thereunder.
     “Series C Preferred Stock” shall have the meaning set forth in the preamble
to this Agreement.
     “Shares” shall have the meaning set forth in the preamble to this
Agreement.

-3-



--------------------------------------------------------------------------------



 



     “Shelf Registration” shall have the meaning set forth in Section 3(a)
hereof.
     “Shelf Registration Statement” shall mean a “shelf” registration statement
of the Company pursuant to the provisions of Section 3 of this Agreement which
registers resales of all of the Registrable Shares on an appropriate form under
Rule 415 under the Securities Act, or any similar rule that may be adopted by
the Commission, and all amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
or deemed to be incorporated by reference therein.
     “Subsequent Purchaser” shall mean a purchaser of a portion or all of the
Shares in connection with any 144A Offering, Shelf Registration or Demand
Registration as contemplated by this Agreement.
     “Underwriter” shall have the meaning set forth in Section 5(a)(iii) hereof.
          For purposes of this Agreement, (i) all references in this Agreement
to any Company Registration Statement, Prospectus or any amendment or supplement
to any of the foregoing shall be deemed to include the copy filed with the
Commission pursuant to its Electronic Data Gathering, Analysis and Retrieval
system (“EDGAR”); (ii) all references in this Agreement to financial statements
and schedules and other information which is “contained,” “included” or “stated”
in any Offering Memorandum, Company Registration Statement or Prospectus (or
other references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is incorporated
or deemed to be incorporated by reference in such Offering Memorandum, Company
Registration Statement or Prospectus, as the case may be; (iii) all references
in this Agreement to amendments or supplements to any Offering Memorandum,
Company Registration Statement or Prospectus shall be deemed to mean and include
the filing of any document under the Exchange Act which is incorporated or
deemed to be incorporated by reference in such Offering Memorandum, Company
Registration Statement or Prospectus, as the case may be; (iv) all references in
this Agreement to specific rules under the Securities Act, and all references to
any sections or subsections thereof or terms defined therein, shall in each case
include any successor provisions thereto; and (v) all references in this
Agreement to days (but not to business days) shall mean calendar days.
Section 2. 144A Offering
          On or before 5:00 p.m. New York time on the date which is 18 months
after the date of this Agreement (the “144A Demand Deadline”), if the Company
has not delivered to the Investor an irrevocable notice of redemption of all of
the Shares, then the Investor may demand (a “144A Demand”) that the Company
render the Shares eligible for resale pursuant to Rule 144A under the Securities
Act and Regulation S under the Securities Act by fulfilling the obligations set
forth in this Section 2, provided, however, that each and every such obligation
shall terminate upon the first to occur of (x) the complete redemption of the
Series C Preferred Stock by the Company and (y) such time as each Holder is
eligible to sell its Shares under Securities Act Rule 144(k); provided further,
however, that such termination shall not relieve the

-4-



--------------------------------------------------------------------------------



 



Company from any liability for Default Payments which the Company was obligated
to pay to the Investor pursuant to Section 7 of this Agreement prior to such
termination.
          (i) Creating a Marketable Security.
          (A) Additional Issuer Information. In order to render the Shares
eligible for resale pursuant to Rule 144A under the Securities Act, so long as
the Company is subject to the reporting requirements of Section 13 or 15(d) of
the Exchange Act, the Company shall file, on a timely basis, with the Commission
all reports and documents required to be filed under Section 13 or 15(d)) of the
Exchange Act, and in the event the Company is no longer required to file such
reports pursuant to Section 13 or 15(d) of the Exchange Act, the Company agrees,
for the benefit of Holders of the Shares, to furnish at its expense upon
request, while any of the Shares remain outstanding, to any Holder or
prospective purchasers of Shares the information specified in Rule 144A(d)(4)
and Rule 144(c)(2) and any other information necessary to permit sales of the
Shares pursuant to Rule 144A and take any other action that is reasonable in the
circumstances to the extent required to enable Holders to sell the Shares
pursuant to Rule 144 and Rule 144A.
          (B) Offering Memorandum. If requested in writing by the Investor, the
Company shall prepare an Offering Memorandum, which shall be in final form no
later than the earlier of (x) the 144A Demand Deadline and (y) 30 days after the
making of a 144A Demand. The Offering Memorandum shall disclose real estate
investment trust related transfer limitations and other restrictions on transfer
contained in the Company’s charter and shall include other disclosures and
provisions customary to offerings made in reliance upon Rule 144A. The Company
agrees to furnish to the Investor, without charge, as many copies of the
Offering Memorandum and any amendments and supplements thereto as the Investor
shall reasonably request from time to time for use in connection with resales of
the Shares.
          (C) Investor’s Review of Final Offering Memorandum and Proposed
Amendments and Supplements. Prior to the delivery of the final version of any
Offering Memorandum or any proposed amendment or supplement thereto by the
Company to the Investor, the Company shall furnish to the Investor for review a
copy of the proposed Offering Memorandum or proposed amendment or supplement
thereto, as the case may be, prior to printing such Offering Memorandum or such
amendment or supplement thereto, and the Company shall not print the Offering
Memorandum or issue any amendment or supplement containing any provision to
which the Investor or its counsel reasonably objects (with reasonable prior
notice to the Company).
          (D) Amendments and Supplements to the Offering Memorandum. If, prior
to the completion of the resale of the Shares by the Investor to Subsequent
Purchasers, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Offering Memorandum

-5-



--------------------------------------------------------------------------------



 



in order to make the statements therein, in light of the circumstances when such
document is delivered to a prospective Subsequent Purchaser, not misleading, or
if in the reasonable opinion of counsel for the Investor it is otherwise
necessary to amend or supplement the Offering Memorandum to comply with
applicable law, the Company agrees, promptly upon the Investor’s written
request, to prepare and furnish at its own expense to the Investor such number
of copies of amendments or supplements to the Offering Memorandum as are
reasonably requested by the Investor containing such information as is necessary
so that the statements therein as so amended or supplemented will not, in the
light of the circumstances when such document is delivered to a prospective
Subsequent Purchaser, be misleading or so that such document, as amended or
supplemented, will comply with applicable law. The Company hereby expressly
acknowledges that the indemnification and contribution provisions of Section 10
of this Agreement are specifically applicable and relate to each Offering
Memorandum amendment or supplement referred to in this Section 2(i)(D).
          (E) Depositary Eligibility. No later than 15 days prior to the
delivery of the Offering Memorandum, the Company shall cause the Shares to be
eligible for clearance and settlement through the facilities of the Depositary,
including, if necessary and to the extent appropriate for a security intended to
be traded under Rule 144A and, to the extent allowed by applicable law, removal
of any legends.
          (F) PORTAL Market Inclusion. The Company will use its best efforts to
permit the Shares to be designated PORTAL securities in accordance with the
rules and regulations adopted by the National Association of Securities Dealers,
Inc. (“NASD”) relating to trading in the PORTAL Market.
          (G) Blue Sky Compliance. The Company (i) shall cooperate with the
Investor and counsel for the Investor to qualify or register the Shares for sale
under (or obtain exemptions from the application of) the Blue Sky or state or
other securities laws of those jurisdictions (both domestic and foreign) as may
be designated by the Investor or its counsel, (ii) shall comply with such laws
and (iii) shall continue such qualifications, registrations and exemptions in
effect so long as required for the Investor’s placement of the Shares to the
Subsequent Purchasers; provided, however, that the Company shall not be required
to qualify as a foreign corporation or to take any action that would subject it
to general service of process in any such jurisdiction where it is not presently
qualified or where it would be subject to taxation as a foreign corporation, and
provided further, however, that the Company may require that offers and sales in
one or more jurisdictions must be made through brokers licensed in that
jurisdiction. The Company will advise the Investor promptly of its knowledge of
the suspension of the qualification or registration of (or any such exemption
relating to) the Shares for offering, sale or trading in any jurisdiction or any
initiation or threat of any proceeding for any such purpose, and in the event of
the issuance of any order suspending such qualification, registration or
exemption, the Company

-6-



--------------------------------------------------------------------------------



 



shall use its reasonable best efforts to obtain the withdrawal thereof at the
earliest possible moment.
          (ii) Offering Commencement Date/Customary Rule 144A Deliveries. The
Company shall deliver, and shall cause its attorneys, accountants and officers,
as applicable, to deliver the following documents to the Investor at the offices
of Alston & Bird LLP, Washington, D.C., no later than 5:00 p.m. New York time on
such date (which date shall be on or after the earlier of (x) 144A Demand
Deadline and (y) 30 days after the making of a 144A Demand) as may be designated
by the Investor as the “Offering Commencement Date.”
          (A) Officers’ Certificate. On the Offering Commencement Date, the
Investor shall receive from the Company a certificate, dated the date of its
delivery, signed by each of the Chief Executive Officer and the Chief Financial
Officer of the Company, in form and substance satisfactory to the Investor, to
the effect that, except as disclosed in such certificate:
          (1) Any requests made by the staff of the Commission in connection
with any review of the Company’s filings with the Commission shall have been
responded to and complied with to the Investor’s satisfaction at the time such
certificate is delivered;
          (2) Each signer of such certificate has carefully examined the
Offering Memorandum (which term includes any documents incorporated by reference
therein) and (A) as of the date of such certificate, the Offering Memorandum
does not contain an untrue statement of a material fact and does not omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading and (B) no event has occurred as a result of which it would
be necessary to amend or supplement the Offering Memorandum in order to make the
statements therein not untrue or misleading in any material respect;
          (3) Except as described in such certificate, each of the
representations and warranties of the Company contained in the Purchase
Agreement was, when originally made, and is, at the time such certificate is
delivered, true and correct in all material respects, except for such
inaccuracies that, individually or in the aggregate, will not have a Material
Adverse Effect; and
          (4) Each of the covenants required to be performed by the Company
herein on or prior to the delivery of such certificate has been duly, timely and
fully performed in all material respects.
          (B) Opinion of Counsel. On the Offering Commencement Date, the
Investor shall receive (1) an opinion of Andrews Kurth LLP, special

-7-



--------------------------------------------------------------------------------



 



counsel for the Company (or other counsel for the Company acceptable to the
Investor) dated as of the date of its delivery, as to the matters set forth in
Exhibit A-1 hereto and (2) an opinion of Hogan & Hartson LLP, Maryland counsel
for the Company (or other counsel for the Company acceptable to the Investor),
dated the date of its delivery, as to the matters set forth in Exhibit A-2
hereto.
          (C) Accountant’s Comfort Letter. On the Offering Commencement Date,
the Investor shall receive from Ernst & Young LLP (or successor auditors of the
Company who shall be independent public accountants within the meaning of
Regulation S-X under the Securities Act and the Exchange Act) a letter dated as
of such date addressed to the Investor, containing statements and information of
the type ordinarily included in an accountants’ “comfort letter” to initial
purchasers in offerings made in reliance upon Rule 144A, delivered according to
Statement of Auditing Standards No. 72 (or any successor bulletin), with respect
to the audited, unaudited and pro forma financial statements and certain
financial information contained, or incorporated by reference, in the Offering
Memorandum. In the event that the letter referred to above describes, for the
period subsequent to the date of the most recent consolidated balance sheet and
income statement of the Company included or incorporated by reference in the
Offering Memorandum, any changes in the capital stock, increases in long-term
debt, or decreases in the consolidated assets or stockholders’ equity of the
Company, as compared with amounts shown on the then-most recent consolidated
balance sheet of the Company included or incorporated by reference in the
Offering Memorandum, or any decreases, as compared with the corresponding period
in the preceding year, in consolidated net revenues or net income per share of
the Company, except in each case for such changes, increases or decreases that
the Offering Memorandum discloses have occurred or may occur, (i) such letter
shall be accompanied by the written explanation of the Company as to the
significance thereof, unless the Investor deems such explanation unnecessary,
and (ii) if such changes or decreases, in the good faith judgment of the
Investor, make it impractical or inadvisable to proceed with the re-offering of
the Shares as contemplated by this Agreement, at the Investor’s request the
Company shall prepare a supplement to the Offering Memorandum (which may take
the form of a filing with the Commission that is incorporated by reference into
the Offering Memorandum) disclosing and explaining such financial condition.
          (D) Other Documents. On the Offering Commencement Date, counsel to the
Investor shall be furnished with such other documents as such counsel may
reasonably require in order to evidence the accuracy and completeness of any of
the representations and warranties contained in this Agreement.
All such opinions, certificates, letters and other documents will be in
compliance with the provisions hereof only if they are reasonably satisfactory
in form and substance to the Investor and its counsel. The Investor may, in its
sole discretion, but shall not be

-8-



--------------------------------------------------------------------------------



 



required to, waive in writing the performance by the Company of any one or more
of the foregoing covenants or extend the time for their performance.
          (iii) Offer, Sale and Resale Procedures. The Investor and the Company
hereby establish and agree to observe the following procedures in connection
with the offer and sale of the Shares in reliance on Rule 144A (the “144A
Offering”):
          (A) Offers and Sales Only to Qualified Institutional Buyers,
Institutional Accredited Investors or Non U.S. Persons. Offers and sales of the
Shares will be made only by the Investor or affiliates thereof qualified or
registered to do so in the jurisdictions in which such offers or sales are made.
Each such offer or sale shall be made only:
          (1) to persons whom the offeror or seller, or any person acting on
behalf of them, reasonably believes to be qualified institutional buyers (as
defined in Rule 144A under the Securities Act);
          (2) to a limited number of other institutional purchasers that the
offeror or seller reasonably believes to be accredited investors (as such term
is defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D under the
Securities Act); or
          (3) pursuant to offers and sales that occur outside of the United
States within the meaning of Regulation S under the Securities Act.
          (B) No General Solicitation. The Shares will be offered by approaching
prospective Subsequent Purchasers on an individual basis. No general
solicitation or general advertising (within the meaning of Rule 502(c) under the
Securities Act) will be used in the United States in connection with the
offering of the Shares.
          (C) Purchases by Non-Bank Fiduciaries. In the case of a non-bank
Subsequent Purchaser of Shares acting as a fiduciary for one or more third
parties, in connection with an offer and sale to such purchaser pursuant to this
Section 2(a), each third party shall, in the reasonable judgment of the
Investor, be a qualified institutional buyer.
          (D) Rule 144A Reliance and Restrictions on Transfer. The Offering
Memorandum shall make prospective offerees aware of the reliance by the offeror
and/or seller on the exemptions provided by Rule 144A and Regulation S and shall
provide that Subsequent Purchasers that acquire any Shares shall be deemed to
have agreed that such Shares may only be resold or otherwise transferred if such
Shares are registered for sale under the Securities Act, or pursuant to an
available exemption from the registration requirements of the Securities Act
(including Rule 144A and Regulation S), or in a transaction not otherwise
subject to the Securities Act.

-9-



--------------------------------------------------------------------------------



 



Section 3. Shelf Registration
          (a) On or after 5:00 p.m. New York time on the date which is nine
months after the date of this Agreement, if the Company has not delivered to the
Investor an irrevocable notice of redemption of all of the Shares, the Investor
or the Majority Holders may demand that the Company file with the Commission a
Shelf Registration Statement, including a Prospectus for use by the Investor and
other holders of the Shares, as selling stockholders of their Shares (a “Shelf
Registration”), and the Company shall thereupon use its reasonable best efforts
to have the Shelf Registration Statement and a companion Form 8-A registration
statement for the Series C Preferred Stock declared effective no later than
60 days after the making of such Shelf Registration and thereafter to keep the
Shelf Registration Statement continuously effective until each Holder is
eligible to sell its Shares under Securities Act Rule 144(k); provided, however,
that each and every such obligation shall terminate upon the complete redemption
of the Series C Preferred Stock by the Company; provided further, however, that
such termination shall not relieve the Company from any liability for Default
Payments which the Company was obligated to pay to the Investor pursuant to
Section 7 of this Agreement prior to such termination.
          (b) In the event the Investor requests a Shelf Registration pursuant
to this Section 3, the Company shall, if requested by the Investor, use its
reasonable best efforts to list the Series C Preferred Stock on the New York
Stock Exchange commencing upon the effective date of the related Form 8-A.
Section 4. Demand Registration
          (a) On or after 5:00 p.m. New York time on the date which is seven
months after the date of this Agreement, if the Company has not delivered to the
Investor an irrevocable notice of redemption of all of the Shares, the Investor
or the Majority Holders may demand that the Company file with the Commission a
Form S-11 or Form S-3 (a “Registration Statement”), including a Prospectus for
use by the Investor and other holders of the Shares, as selling stockholders of
their Shares (a “Demand Registration”), and the Company shall thereupon use its
reasonable best efforts to have the Registrations Statement and a companion Form
8-A registration statement for the Series C Preferred Stock declared effective
no later than 60 days after the making of such Demand Registration; provided,
however, that each and every such obligation shall terminate upon the complete
redemption of the Series C Preferred Stock by the Company; provided further,
however, that such termination shall not relieve the Company from any liability
for Default Payments which the Company was obligated to pay to the Investor
pursuant to Section 7 of this Agreement prior to such termination.
          (b) In the event the Investor requests a Demand Registration pursuant
to this Section 4, the Company shall, if requested by the Investor, use its
reasonable best efforts to list the Series C Preferred Stock on the New York
Stock Exchange commencing upon the effective date of the related Form 8-A.
Section 5. Registration Procedures
          (a) In connection with the obligations of the Company with respect to
any Company Registration Statement, the Company agrees as follows:

-10-



--------------------------------------------------------------------------------



 



          (i) The Company shall prepare and file with the Commission a Company
Registration Statement within the time periods specified in Section 3 or
Section 4, as the case may be, and on the appropriate form under the Securities
Act, which form (i) shall be selected by the Company, (ii) shall be available
for the sale of the Registrable Shares by the selling Holders thereof and
(iii) shall comply as to form in all material respects with the requirements of
the applicable form and include or incorporate by reference all financial
statements required by the Commission to be filed therewith, and use its
reasonable best efforts to cause such Company Registration Statement to become
effective and remain effective in accordance with Section 3 or Section 4 hereof,
as the case may be.
          (ii) The Company shall prepare and file with the Commission such
amendments and post-effective amendments to such Company Registration Statement
as may be necessary under applicable law to keep such Company Registration
Statement effective for the applicable period; cause each Prospectus to be
supplemented by any required prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act; and comply with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Shares covered by the Company Registration Statement during
the applicable period in accordance with the intended method or methods of
distribution by the selling Holders thereof.
          (iii) The Company shall (1) notify each Holder of Registrable Shares,
at least ten business days prior to filing, that a Company Registration
Statement with respect to the Registrable Shares is being filed and advising
such Holders that the distribution of Registrable Shares will be made in
accordance with the method elected by the Majority Holders; (2) furnish to each
Holder of Registrable Shares, to counsel for the Investor, to counsel for the
Holders, if any, and to each underwriter of an underwritten offering of
Registrable Shares (each, an “Underwriter”), if any, without charge, as many
copies of each Prospectus, including each preliminary Prospectus, and any
amendment or supplement thereto and such other documents as such Holder, counsel
or underwriter may reasonably request, including financial statements and
schedules and, if such Holder, counsel or underwriter so requests, all exhibits
(including those incorporated by reference) in order to facilitate the public
sale or other disposition of the Registrable Shares; and (3) subject to the
penultimate paragraph of this Section 5, the Company hereby consents to the use
of the Prospectus, including each preliminary Prospectus, or any amendment or
supplement thereto by each of the Holders and underwriters of Registrable Shares
in connection with the offering and sale of the Registrable Shares covered by
any Prospectus or any amendment or supplement thereto.
          (iv) The Company shall use its reasonable best efforts to register or
qualify the Registrable Shares under all applicable state securities or “blue
sky” laws of such jurisdictions as any Holder of Registrable Shares covered by a
Company Registration Statement or, to the extent required by law, an Offering
Memorandum and each underwriter of an underwritten offering of Registrable
Shares shall reasonably request, to cooperate with the Holders and the
underwriters of any Registrable Shares in connection with any filings required
to be made with the NASD, to keep each such registration or qualification
effective during the period any Company Registration

-11-



--------------------------------------------------------------------------------



 



Statement is required to be effective and do any and all other acts and things
which may be reasonably necessary or advisable to enable such Holder to
consummate the disposition in each such jurisdiction of such Registrable Shares
owned by such Holder; provided, however, that the Company shall not be required
to (i) qualify as a foreign corporation or as a dealer in securities in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 5(a)(iv) or (ii) take any action which would subject it to general
service of process or taxation in any such jurisdiction if it is not then so
subject.
          (v) The Company shall notify each Holder of Registrable Shares and
counsel for such Holders promptly and, if requested by such Holder or counsel,
confirm such advice in writing promptly (1) when a Company Registration
Statement has become effective and when any post-effective amendments and
supplements thereto become effective, (2) of any request by the Commission or
any state securities authority for post-effective amendments or supplements to a
Company Registration Statement or Prospectus or for additional information after
a Company Registration Statement has become effective, (3) of the issuance by
the Commission or any state securities authority of any stop order suspending
the effectiveness of a Company Registration Statement or the initiation of any
proceedings for that purpose, (4) of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Registrable Shares for sale in any jurisdiction or the initiation or threatening
of any proceeding for such purpose, (5) of the suspension of use of the
Prospectus as a result of the happening of any event or the discovery of any
facts or the taking of any action during the period a Company Registration
Statement is effective or which makes any statement made in such Company
Registration Statement or the related Prospectus untrue in any material respect
or which constitutes an omission to state a material fact in such Company
Registration Statement or Prospectus and (6) of any determination by the Company
that a post-effective amendment to a Company Registration Statement would be
appropriate.
          (vi) The Company shall furnish counsel for the Holders of Registrable
Shares and counsel for any underwriters of Registrable Shares, copies of any
request by the Commission or any state securities authority for amendments or
supplements to a Company Registration Statement or Prospectus or for additional
information.
          (vii) The Company shall use its reasonable best efforts to obtain the
withdrawal of any order suspending the effectiveness of a Company Registration
Statement as soon as practicable and provide immediate notice to each Holder of
the withdrawal of any such order.
          (viii) The Company shall furnish to each Holder of Registrable Shares,
without charge, at least one conformed copy of each Company Registration
Statement and any post-effective amendments thereto (without documents
incorporated or deemed to be incorporated therein by reference or exhibits
thereto, unless requested), if such documents are not available via EDGAR.
          (ix) The Company shall cooperate with the selling Holders of
Registrable Shares to facilitate the timely preparation and delivery of
certificates

-12-



--------------------------------------------------------------------------------



 



representing Registrable Shares to be sold and not bearing any restrictive
legends; and cause such Registrable Shares to be in such denominations and in a
form eligible for deposit with the Depositary and registered in such names as
the selling Holders or the underwriters, if any, may reasonably request in
writing at least two business days prior to the closing of any sale of
Registrable Shares.
          (x) Upon the occurrence of any event or the discovery of any facts as
contemplated by Section 5(a)(v)(5) hereof, the Company shall use its reasonable
best efforts to prepare a supplement or post-effective amendment to a Company
Registration Statement or the related Prospectus or any document incorporated or
deemed to be incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Shares, such Prospectus will not contain at the time of such delivery any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading, and to notify each Holder to suspend use of the
Prospectus as promptly as practicable after the occurrence of such an event, and
each Holder hereby agrees to suspend use of the Prospectus until the Company has
amended or supplemented the Prospectus to correct such misstatement or omission
or, alternatively, to notify the Holders that no such amendment or supplement is
necessary. At such time as such public disclosure is otherwise made or the
Company determines that such disclosure is not necessary, in each case to
correct any misstatement of a material fact or to include any omitted material
fact, the Company agrees promptly to notify each Holder of such determination
and to furnish each Holder such number of copies of the Prospectus, as amended
or supplemented, as such Holder may reasonably request.
          (xi) The Company shall obtain CUSIP numbers for all Registrable Shares
not later than the effective date of a Company Registration Statement, and
provide the transfer agent with printed or word-processed certificates for the
Registrable Shares in a form eligible for deposit with the Depositary.
          (xii) The Majority Holders of such Registrable Shares included in an
offering shall have the right to direct the Company to effect not more than one
underwritten offering in connection with a Shelf Registration and not more than
one underwritten offering in connection with a Demand Registration. The Majority
Holders shall have the right to select the managing underwriter(s) for such
underwritten offering(s). In connection with such underwritten offering(s), the
Company shall enter into agreements (including underwriting agreements or
similar agreements) and take all other customary and appropriate actions
(including those reasonably requested by the holders of a majority in
liquidation preference of the Registrable Shares being sold) in order to
expedite or facilitate the disposition of such Registrable Shares and in such
connection, in a manner that is reasonable and customary:
          (A) make representations and warranties to the underwriters in such
form, substance and scope as are customarily made by issuers to underwriters in
similar underwritten offerings as may be reasonably requested by the managing
underwriter(s);

-13-



--------------------------------------------------------------------------------



 



          (B) obtain opinions of counsel to the Company (which counsel and
opinions (in form, scope and substance) shall be reasonably satisfactory to the
managing underwriter(s)) addressed to the underwriters, covering the matters
customarily covered in opinions requested in sales of preferred stock or
underwritten offerings of preferred stock and such other matters as may be
reasonably requested by the managing underwriter(s);
          (C) obtain “comfort letters” and updates thereof with respect to such
Company Registration Statement and the Prospectus included therein, all
amendments and supplements thereto and all documents incorporated or deemed to
be incorporated by reference therein from the Company’s independent certified
public accountants and from the independent certified public accountants for any
other Person or any business or assets whose financial statements are included
or incorporated by reference in the Company Registration Statement, each
addressed to the underwriters, such letters to be in customary form and covering
matters of the type customarily covered in “comfort letters” to underwriters in
connection with similar underwritten offerings and such letters to be delivered
at the time of the pricing of such underwritten registration with an update to
such letter to be delivered at the time of closing of such underwritten
registration;
          (D) if an underwriting agreement or other similar agreement is entered
into, cause the same to set forth indemnification and contributions provisions
and procedures substantially equivalent to the indemnification and contributions
provisions and procedures set forth in Section 10 hereof with respect to the
underwriters and all other parties to be indemnified pursuant to Section 10
hereof or such other indemnification and contributions as shall be satisfactory
to the Company and the managing underwriter(s); and
          (E) deliver such other documents and certificates as may be reasonably
requested and as are customarily delivered in similar underwritten offerings of
debt securities.
The documents referred to in Sections 5(a)(xii)(B) and 5(a)(xii)(E) shall be
delivered at the closing under any underwriting or similar agreement as and to
the extent required thereunder. In the case of any such underwritten offering,
the Company shall provide written notice to the Holders of all Registrable
Shares of such underwritten offering at least 30 days prior to the filing of a
prospectus supplement for such underwritten offering. Such notice shall
(x) offer each such Holder the right to participate in such underwritten
offering, (y) specify a date, which shall be no earlier than 15 days following
the date of such notice, by which such Holder must inform the Company of its
intent to participate in such underwritten offering and (z) include the
instructions such Holder must follow in order to participate in such
underwritten offering.
          (xiii) The Company shall make available for inspection by
representatives of the Holders of the Registrable Shares and any underwriters
participating in any disposition pursuant to a Company Registration Statement
and any counsel or accountant retained by such Holders or underwriters, all
financial statements

-14-



--------------------------------------------------------------------------------



 



and other records, documents and properties of the Company reasonably requested
by any such Persons, and cause the respective officers, directors, employees,
and any other agents of the Company to supply all information reasonably
requested by any such Persons in connection with a Company Registration
Statement.
          (xiv) The Company shall use its reasonable best efforts to comply with
all applicable rules and regulations of the Commission and, with respect to each
Company Registration Statement and each post-effective amendment, if any,
thereto and each filing by the Company of an Annual Report on Form 10-K, make
available to its security holders, as soon as reasonably practicable, an
earnings statement covering at least twelve months which shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.
          (xv) The Company shall cooperate and assist in any filings required to
be made with the NASD and in the performance of any due diligence investigation
by any underwriter and its counsel.
          (xvi) A reasonable time prior to the filing of any Company
Registration Statement, any Prospectus, any amendment to a Company Registration
Statement or amendment or supplement to a Prospectus or any document which is to
be incorporated by reference into a Company Registration Statement or a
Prospectus after the initial filing of a Company Registration Statement, the
Company shall provide copies of such document to the Investor on behalf of such
Holders; and make representatives of the Company as shall be reasonably
requested by the Holders of Registrable Shares, or the Investor on behalf of
such Holders, available for discussion of such document.
          (b) The Company may require each Holder of Registrable Shares to
promptly (and in any event within 20 days of a written request) furnish to the
Company such information regarding such Holder and the proposed distribution by
such Holder of such Registrable Shares as the Company may from time to time
reasonably request in writing, and may require such Holder to agree in writing
to be bound by all provisions of this Agreement applicable to such Holder, in
each case, as a condition to including such Holder’s Shares in the Company
Registration Statement.
          (c) Each Holder agrees that, upon receipt of any notice from the
Company of the happening of any event or the discovery of any facts of the kind
described in Section 5(a)(v)(2) through 5(a)(v)(6) hereof, such Holder will
forthwith discontinue disposition of Registrable Shares pursuant to a Company
Registration Statement until receipt by such Holder of (i) the copies of the
supplemented or amended Prospectus contemplated by Section 5(a)(x) hereof or
(ii) written notice from the Company that the Company Registration Statement,
respectively, are once again effective or that no supplement or amendment is
required. If so directed by the Company, such Holder will deliver to the Company
(at the Company’s expense) all copies in its possession, other than permanent
file copies then in its possession, of the Prospectus covering such Registrable
Shares current at the time of receipt of such notice. Nothing in this paragraph
shall prevent the accrual of Default Payments on any Shares.

-15-



--------------------------------------------------------------------------------



 



               If the Company shall give any such notice to suspend the
disposition of Registrable Shares pursuant to the immediately preceding
paragraph, the Company shall use its reasonable best efforts to file and have
declared effective (if an amendment) as soon as practicable thereafter an
amendment or supplement to the Company Registration Statement or the Prospectus
included therein and shall extend the period during which the Company
Registration Statement shall be maintained effective pursuant to this Agreement
by the number of days during the period from and including the date of the
giving of such notice to and including the earlier of the date when the Holders
shall have received copies of the supplemented or amended Prospectus necessary
to resume such dispositions and the effective date of written notice from the
Company to the Holders that the Company Registration Statement is once again
effective or that no supplement or amendment is required.
Section 6. Expenses
          The Company shall pay all Expenses in connection with any 144A
Offering, any Shelf Registration or any Demand Registration.
Section 7. Liquidated Damages
          If the Shares have not been redeemed and (i) the Offering Memorandum
has not been delivered or a Company Registration Statement or Registration
Statement has not been filed or declared effective with the Commission in
accordance with a demand made pursuant to Section 2, 3 or 4 of this Agreement,
or (ii) after a Company Registration Statement has been declared effective, it
ceases to be effective or otherwise becomes unusable by the Holders of Shares
who are selling stockholders thereunder for any reason, and the aggregate number
of calendar days in any consecutive twelve (12) month period for which such
Company Registration Statement shall not be usable exceeds 30 days in the
aggregate (each such event referred to in clauses (i) and (ii), a “Registration
Default”), a cash payment which the Company acknowledges shall constitute
liquidated damages for any such condition (“Default Payment”) shall be payable
quarterly in arrears on each Dividend Payment Date (as defined in the Articles
Supplementary for the Shares) to all record Holders of Registrable Shares (in
addition to any regular distribution accruing or payable on such Shares) and
will accrue beginning on (and including) the date on which any such Registration
Default shall occur and ending on (but excluding) the date on which all
Registration Defaults have been cured. Default Payments shall accrue at a rate
of $0.25 (equivalent to 1.00% of the $25.00 liquidation preference) per annum
per Share. The Company shall cause the Default Payments to be paid on the
regular Dividend Payment Date, whether or not the Company shall have declared a
dividend or other distribution on the Shares for such quarter.
          The parties to this Agreement agree that the record Holders of
Registrable Shares may suffer damages in the event that a Registration Default
has occurred and is continuing, and that it would not be possible to ascertain
the amount of such damages. The parties to this Agreement further agree that the
Default Payments shall be liquidated damages provided for in this Section 7 of
this Agreement and constitute a reasonable estimate of the damages that may be
incurred by the holders by reason of a Registration Default.

-16-



--------------------------------------------------------------------------------



 



Section 8. Specific Enforcement
          Without limiting the remedies available to the Investor and the
Holders, the Company acknowledges that any failure by the Company to comply with
its obligations under Sections 2 through 7 hereof may result in material
irreparable injury to the Investor or the Holders for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, the Investor and any
Holder may obtain such relief as may be required to specifically enforce the
Company’s obligations under Sections 2 through 7 hereof.
Section 9. Underwritten Registrations
          If any of the Registrable Shares covered by any Shelf Registration or
any Demand Registration are to be sold in an underwritten offering, the
investment banker or investment bankers and manager or managers that will manage
the offering will be selected by the Majority Holders of such Registrable Shares
included in such offering, subject to the consent of the Company, which consent
shall not be unreasonably withheld.
          No Holder of Registrable Shares may participate in any underwritten
registration hereunder unless such Holder (a) agrees to sell such Holder’s
Registrable Shares on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.
Section 10. Indemnification and Contribution
          (a) The Company agrees to indemnify and hold harmless the Investor and
each Holder, underwriter who participates in an offering of Registrable Shares
(each, an “Underwriter”), and each Person, if any, who controls the Investor or
any Holder or Underwriter within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, as follows:
          (i) against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in any Company Registration Statement
pursuant to which Shares were offered or Registrable Shares were registered
under the Securities Act, including all documents incorporated therein by
reference, or any omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or arising out of any untrue statement or alleged untrue statement
of a material fact contained in any Offering Memorandum or Prospectus or any
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;
          (ii) against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any

-17-



--------------------------------------------------------------------------------



 



litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that any such settlement is effected with the written consent of the
Company; and
          (iii) against any and all expense whatsoever, as incurred (including
the fees and disbursements of one counsel chosen by any indemnified party),
reasonably incurred in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under subparagraph (i) or
(ii) above;
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by the
Investor or any Holder or Underwriter with respect to the Investor or such
Holder or Underwriter expressly for use in the Offering Memorandum (or any
amendment or supplement thereto), Company Registration Statement (or any
amendment thereto) or Prospectus (or any amendment or supplement thereto).
          (b) The Investor and each Holder and Underwriter, severally but not
jointly, agrees to indemnify and hold harmless the Company, each director and
officer of the Company, the Investor and each other selling Holder and
Underwriter, and each Person, if any, who controls the Company or the Investor
or any other selling Holder or Underwriter within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act against any and all loss,
liability, claim, damage and expense described in the indemnity contained in
Section 10(a) hereof, as incurred, with respect to untrue statements or
omissions, or alleged untrue statements or omissions, made in any Offering
Memorandum (or any amendment or supplement thereto) or any Company Registration
Statement pursuant to which Registrable Shares were registered under the
Securities Act (or any amendment thereto) or any Prospectus included therein (or
any amendment or supplement thereto) in reliance upon and in conformity with
written information with respect to the Investor or any Holder or Underwriter
furnished to the Company by the Investor or any Holder or Underwriter,
respectively, expressly for use in such Offering Memorandum (or any amendment or
supplement thereto), Company Registration Statement (or any amendment thereto)
or Prospectus (or any amendment or supplement thereto); provided, however, that
none of the Investor or such Holder or Underwriter shall be liable for any
claims hereunder in excess of the amount of net proceeds received by the
Investor or any Holder or Underwriter from the sale of Registrable Shares
pursuant to such Offering Memorandum or Company Registration Statement.
          (c) Any party that proposes to assert the right to be indemnified
under this Section 10 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 10, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve it from any liability that it may have to any indemnified party under
the foregoing

-18-



--------------------------------------------------------------------------------



 




provisions of this Section 10 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel satisfactory to the indemnified party, and after notice from the
indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense. The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(i) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (ii) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (iii) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (iv) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any time for all such indemnified party or
parties. All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly as they are incurred. An indemnifying party will
not be liable for any settlement of any action or claim effected without its
written consent (which consent will not be unreasonably withheld). No
indemnifying party shall, without the prior written consent of each indemnified
party, settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 10 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding.
          (c) In order to provide for just and equitable contribution in
circumstances in which the indemnity agreement provided for in this Section 10
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party or parties
on the one hand and of the indemnified party or parties on the other hand in
connection with the statements or omissions that resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party or
parties on the one hand and the indemnified party or parties

-19-



--------------------------------------------------------------------------------



 



on the other hand shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or parties or such indemnified party or parties, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
          (d) The Company, the Investor, the Holders and the Underwriters agree
that it would not be just or equitable if contribution pursuant to this
Section 10 were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to in paragraph (d) above. The aggregate amount of losses, liabilities, claims,
damages and expenses incurred by an indemnified party and referred to above in
this Section 10 shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue or alleged untrue statement or omission or alleged
omission.
          (e) Notwithstanding the provisions of this Section 10, none of the
Investor or any Holder or Underwriter shall be required to contribute any amount
in excess of the amount by which the total price at which Registrable Shares
sold by it were offered exceeds the amount of any damages that the Investor or
such Holder or Underwriter has otherwise been required to pay by reason of any
such untrue or alleged untrue statement or omission or alleged omission.
          (f) No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.
          (g) For purposes of this Section 10, each Person, if any, who controls
the Investor or any Holder or Underwriter within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act shall have the same rights
to contribution as the Investor or any Holder or Underwriter, as the case may
be, and each director and officer of the Company who signed the Registration
Statement and each Person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act shall have
the same rights to contribution as the Company. The respective obligations of
the Investor, Holders and Underwriters to contribute pursuant to this Section 10
are several in proportion to the liquidation preference of Shares purchased by
them and not joint.
          (h) The indemnity and contribution provisions contained in this
Section 10 shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of the Investor or any Holder, Underwriter, or any Person controlling the
Investor or any Holder or Underwriter, or by or on behalf of the Company, its
officers or directors or any Person controlling the Company, (iii) any sale of
Shares in a 144A Offering; and (iv) any sale of Registrable Shares pursuant to a
Company Registration Statement.

-20-



--------------------------------------------------------------------------------



 



Section 11. Miscellaneous
          (a) No Inconsistent Agreements. The Company has not entered into nor
will the Company on or after the date of this Agreement enter into any agreement
which is inconsistent with the rights granted to the Holders of Registrable
Shares in this Agreement or otherwise conflicts with the provisions hereof,
without the written consent of the Holders of at least a majority in aggregate
liquidation preference of the outstanding Registrable Shares.
          (b) Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the Company has obtained the written consent of Holders
of at least a majority in aggregate liquidation preference of the outstanding
Registrable Shares affected by such amendment, modification, supplement, waiver
or departure.
          (c) Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, telecopier, or any courier guaranteeing overnight delivery
(i) if to a Holder (other than the Investor), at the most current address set
forth on the records of the transfer agent for the Shares, (ii) if to the
Investor, at the most current address given by the Investor to the Company by
means of a notice given in accordance with the provisions of this Section 11(c),
which address initially is the address set forth in the Purchase Agreement; and
(iii) if to the Company, initially at the address set forth in the Purchase
Agreement and thereafter at such other address, notice of which is given in
accordance with the provisions of this Section 11(c). All such notices and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; five business days after being deposited in the
mail, first class, postage prepaid, if mailed; when receipt is acknowledged, if
telecopied; and on the next business day if timely delivered to a courier
guaranteeing overnight delivery.
          (d) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Shares in
violation of the terms hereof or of the Purchase Agreement. If any transferee of
any Holder shall acquire Registrable Shares, in any manner, whether by operation
of law or otherwise, such Registrable Shares shall be held subject to all of the
terms of this Agreement, and by taking and holding such Registrable Shares, such
Person shall be conclusively deemed to have agreed to be bound by and to perform
all of the terms and provisions of this Agreement, including the restrictions on
resale set forth in this Agreement and, if applicable, the Purchase Agreement,
and such Person shall be entitled to receive the benefits hereof.
          (e) Third Party Beneficiary. Each Holder and Underwriter shall be a
third party beneficiary of the agreements made hereunder between the Company, on
the one hand, and the Investor, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights or the rights of

-21-



--------------------------------------------------------------------------------



 



other Holders hereunder. Each Holder, by its acquisition of Shares, shall be
deemed to have agreed to the provisions of Section 10(b) hereof.
          (f) Time of the Essence. Time shall be of the essence in all matters
under this Agreement.
          (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
          (h) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
          (i) GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK INCLUDING, WITHOUT LIMITATION,
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND NEW YORK
CIVIL PRACTICE LAWS AND RULE 327(B), WITHOUT GIVING EFFECT TO ANY PROVISIONS
THEREOF RELATING TO CONFLICT OF LAW.
          (i) Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
[SIGNATURE PAGE FOLLOWS]

-22-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Investor Rights
Agreement as of the date first written above.

            ASHFORD HOSPITALITY TRUST, INC.
      By:    /s/ David A. Brooks       Name:   David A. Brooks       Title:  
Chief Legal Officer     

This Investor Rights Agreement is confirmed and accepted as of the date first
above written by the undersigned as the Investor.

          WACHOVIA INVESTMENT HOLDINGS, LLC
      By:   /s/ Rex E. Rudy        Name:   Rex E. Rudy        Title:   Managing
Director     

-23-